Citation Nr: 0430423	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  98-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for the residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to July 
1971 and from August 1971 to July 1975.  He also served on 
active duty for training with the South Carolina National 
Guard from June 9 to June 23, 1990.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in which the RO denied the benefits sought on 
appeal.  The appellant perfected an appeal of that decision.  
His claims file was subsequently transferred to the RO in 
Winston-Salem, North Carolina, because he now resides in that 
area.

In an August 1994 rating decision the RO denied entitlement 
to service connection for a back disorder, claimed as a 
residual of an injury incurred as the result of a fall while 
on active duty for training in June 1990.  The appellant was 
notified of the August 1994 decision and did not appeal, and 
that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1994).  He again claimed entitlement to 
service connection for a back disorder, and in the March 1998 
rating decision the RO again denied service connection, 
without considering the issue of whether new and material 
evidence had been submitted to reopen the previously denied 
claim.  See 38 U.S.C.A. § 5108 (West 2002).

Regardless of the RO's characterization of the issue, 
however, the Board is without jurisdiction to consider the 
substantive merits of the claim for service connection in the 
absence of a finding that new and material evidence has been 
received.  The Board finds, therefore, that the proper issue 
on appeal is whether new and material evidence has been 
received to reopen the previously denied claim.  The Board 
also finds that it can address that issue in the first 
instance without prejudice to the appellant because the Board 
will be applying a more liberal standard of review than that 
applied by the RO.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  

The appellant's case was previously before the Board in 
August 1999 and August 2003, at which times the Board 
remanded the case to the RO for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for adjudication.

In February 2004, the appellant testified at a 
videoconference hearing before the undersigned Veterans' Law 
Judge.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disorder in August 1994, and the appellant was notified 
of that decision and did not appeal.

2.  The evidence received subsequent to the August 1994 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the appellant 
currently has a back disorder that is related to an in-
service injury, and it must be considered in order to fairly 
decide the merits of his claim.

3.  The preponderance of the probative evidence indicates 
that the appellant's back disorder is not related to an in-
service disease or injury.

4.  The preponderance of the probative evidence indicates 
that the appellant's right shoulder disorder is not related 
to an in-service disease or injury.

5.  The preponderance of the probative evidence indicates 
that the appellant's seizure disorder is not related to an 
in-service disease or injury.

6.  The preponderance of the probative evidence indicates 
that the appellant's headaches are not related to an in-
service disease or injury.

7.  The preponderance of the probative evidence indicates 
that the residuals of a head injury are not related to an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision in which the RO denied 
entitlement to service connection for a back disorder is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1994); 
38 C.F.R. § 3.156 (1997).

2.  A chronic back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(2), 101(22), 101(24), 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.303 
(2003).

3.  A chronic right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(2), 
101(22), 101(24), 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6, 3.303 (2003).

4.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(2), 101(22), 101(24), 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.303 
(2003).

5.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(2), 101(22), 101(24), 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.303 
(2003).

6.  The residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(2), 
101(22), 101(24), 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that all of the claimed disabilities 
resulted from a fall he experienced while on active duty for 
training in June 1990.

As an initial matter the Board notes that the term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).

Active military, naval, and air service includes active duty, 
and any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2003).  Active 
duty for training means full-time duty in the Armed Forces 
performed by Reserves for training purposes or, in the case 
of members of the Army or Air National Guard of any state, 
full-time duty under section 316, 502, 504, or 505 of title 
32.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2003).

As will be shown below, the Board has determined that the 
appellant was not disabled from a disease or injury incurred 
or aggravated during his active duty for training from June 9 
to June 23, 1990.  For that reason that period of active duty 
for training does not constitute active military service, and 
the appellant does not have the status of a veteran for that 
period of service.  See Harris v. West, 13 Vet. App. 509, 511 
(2000) (per curium) (the determination as to veteran status 
is based on the period of service for which benefits are 
claimed).  Because the appellant does not have the status of 
a veteran for the period of active duty for training in June 
1990, he is not entitled to the presumptions applicable to 
"veterans" in determining entitlement to VA compensation.  
See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the 
claimant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the claimant which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 120.

The RO notified the appellant of the information and evidence 
needed to substantiate his claim in February 2002 and March 
2003 by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
As an alternative, he could obtain the necessary evidence and 
submit it to the RO.  The RO informed him that although VA 
would make reasonable efforts to obtain the evidence he 
identified, it was ultimately his responsibility to provide 
the evidence in support of his claim.

The appellant and his representative were also provided with 
a copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to service 
connection.  In these documents the RO also informed them of 
the cumulative evidence previously provided to VA or obtained 
by VA on the appellant's behalf, and the evidence identified 
by the appellant that the RO was unable to obtain.  The Board 
finds that all of these documents informed the appellant of 
the evidence he was responsible for submitting, and what 
evidence VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 183.

Although the February 2002 and March 2003 notices were sent 
following the March 1998 decision, the appellant has had more 
than two years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the February 2002 notice the RO obtained 
additional evidence, and based on that additional evidence 
the RO re-adjudicated the substantive merits of the 
appellant's claim in an October 2002 supplemental statement 
of the case.  In re-adjudicating the claim for service 
connection the RO considered all the evidence of record and 
applied the benefit-of-the doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
The appellant presented evidence at a hearing before a 
Veterans' Law Judge in April 1999 and again in February 2004.  
For these reasons the Board finds that the appellant has not 
been prejudiced by having been notified of the evidence 
needed to substantiate his claim following the RO's March 
1998 unfavorable decision, and that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim..  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (prejudice is not shown if the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the appellant obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The appellant is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the appellant's service medical and 
personnel records, and the VA and private treatment records 
he identified.  The RO also provided him VA medical 
examinations in November 2001, and obtained a medical opinion 
regarding a nexus between the claimed disabilities and a June 
1990 in-service injury.  The Board notes that documents in 
the claims file indicate that the appellant is receiving 
disability benefits from the Social Security Administration 
(SSA).  The appellant has not indicated, however, that any of 
the evidence relied upon by the SSA are relevant to his claim 
for VA compensation benefits.  In this regard, the veteran 
was advised by a March 2003 letter to tell VA about any 
additional information or evidence he wanted VA to obtain, 
and that he should provide the name of the person, agency, or 
company that had relevant records.  The Board finds, 
therefore, that his appeal can be adjudicated without 
consideration of that evidence.  See Allday v. Brown, 7 Vet. 
App. 517 (1995) (VA has no duty to obtain medical records if 
relevance of the evidence has not been shown).  

The appellant has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
probative medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Back Disorder

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1994).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1997).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003)).  Because the 
appellant's claim was initiated prior to August 2001, his 
claim will be adjudicated by applying the law previously in 
effect.  See Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. 
Cir. 2003) ("Congressional enactments and administrative 
rules will not be construed to have retroactive effect unless 
their language requires this result."), citing Landgraf v. 
USI Film Prods., 511 U.S. 244, 272 (1994)), cert. denied, 124 
S. Ct. 1421 (2004).

The appellant initially claimed entitlement to compensation 
benefits for the residuals of a back injury in May 1993.  He 
then asserted that he had injured his back as the result of a 
fall off the tailgate of a military vehicle while on active 
duty for training in the South Carolina National Guard in 
June 1990.  VA treatment records submitted in conjunction 
with that claim showed that he complained of low back pain in 
March 1992, but no clinical findings or diagnosis was then 
recorded.  The RO was unable to obtain his service medical 
records pertaining to his active duty for training, and in 
August 1994 denied service connection due to the absence of 
any evidence of an in-service injury.

The evidence received subsequent to the August 1994 decision 
includes an Individual Sick Slip dated June 23, 1990, showing 
that the appellant was referred for medical treatment by his 
unit commander to have his back checked.  The evidence also 
includes the appellant's description of the claimed in-
service injury, and his report of experiencing back pain 
since the June 1990 injury.  For the purpose of determining 
whether new and material evidence has been received, his 
statements are deemed to be credible.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  This evidence is new, in that the 
evidence of record in August 1994 did not establish that an 
in-service injury had occurred.  The evidence is also 
material because it bears directly and substantially on the 
issue under consideration, that being whether the appellant 
incurred a chronic back injury while on active duty for 
training.  The Board finds, therefore, that evidence that is 
both new and material has been received, and the claim of 
entitlement to service connection for a back disorder is 
reopened.

After a finding that new and material evidence has been 
received, the Board may proceed with a decision on the merits 
only if such action is not prejudicial to the appellant.  See 
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice will 
not be shown if the claimant has been given adequate notice 
of the need to submit evidence or argument on the question 
being addressed and an opportunity to submit evidence and 
argument on that issue.  Curry, 7 Vet. App. at 67.  In the 
instant case the RO conducted a de novo adjudication of the 
appellant's claim in the March 1998 rating decision and the 
subsequent statement of the case and supplemental statements 
of the case.  The RO has also provided the appellant with 
notice of the evidence needed to substantiate his claim for 
service connection, and the laws and regulations pertaining 
to service connection.  In addition, the appellant and his 
representative submitted arguments and evidence on that 
issue.  The Board further finds, therefore, that it may 
consider the substantive merits of the claim for service 
connection without prejudice to the appellant.


Service Connection

The medical evidence shows that the appellant currently has 
degenerative changes of the dorsal and lumbar spine.  He has 
also submitted evidence indicating that he incurred an injury 
to the back in June 1990.  His claim is, therefore, supported 
by a current medical diagnosis of disability and evidence of 
an in-service injury.  For the reasons that will be explained 
below, however, the Board finds that his claim is not 
supported by probative evidence of a nexus between the 
current diagnosis and any incident of service.  Hickson, 12 
Vet. App. at 253.

Although the appellant's statements are deemed to be credible 
for the purpose of determining whether new and material 
evidence has been received, that presumption no longer 
applies when adjudicating the substantive merits of a claim.  
Evans v. West, 12 Vet. App. 22 (1998).  When considering the 
substantive merits of a claim, the Board must analyze the 
credibility and probative value of all the evidence.  Baldwin 
v. West, 13 Vet. App. 1 (1999) (per curium), aff'd on recons. 
(U.S. Vet. App. Nov. 20, 2001).

The appellant has submitted multiple statements and hearing 
testimony at two hearings before Veterans' Law Judges in 
which he stated that he fell while entering the back of a 
communications truck in June 1990.  He claims that in this 
fall he injured his back, head, and right shoulder.  In 
support of his contentions he submitted statements from three 
individuals with whom he purportedly served in June 1990, in 
which they stated that he did experience a fall at that time.  
None of those individuals, however, actually saw the 
appellant fall; only one individual was present at the time, 
and he reported walking to the rear of the truck and seeing 
the appellant lying on the tailgate.  None of the individuals 
described any symptoms he may have exhibited following the 
fall, or otherwise described the actual injuries he incurred 
in the fall.  In other words, the lay evidence is probative 
only of a fall having occurred, and not probative of any 
injuries incurred in the fall.

The appellant's service medical records covering his National 
Guard service are silent for any complaints or clinical 
findings regarding a low back disorder.  A treatment record 
dated in June 1990 indicates that he complained of right 
shoulder pain of one week in duration, but makes no reference 
to any complaints pertaining to the back.  The Individual 
Sick Slip dated June 23, 1990, indicates that he was referred 
for medical treatment by his unit commander to have his back 
checked, but does not otherwise document any clinical 
findings regarding a back injury.

Private treatment records disclose that the appellant 
incurred on-the-job injuries in December 1990, January 1991, 
and March 1991.  He complained of back pain following the 
injury in January 1991, which was diagnosed as cervical and 
thoracic strain by a chiropractor.  The report of a March 
1991 orthopedic evaluation indicates that his low back pain 
began approximately March 24, 1991, when he injured his back 
in a fall at work (he worked as a state corrections officer).  
He then denied having had any back problems prior to the 
March 1991 injury.  His back pain was then diagnosed as 
possible left L5 facet syndrome and splenius capitis 
myofascial pain syndrome.  During May and June 1991 physical 
therapy evaluations the appellant reported that his back 
problems originated with December 1990 and January 1991 on-
the-job injuries.  The private treatment records indicate 
that the evaluations and treatment were provided in 
conjunction with his receipt of workers' compensation 
benefits for the on-the-job injuries.

The appellant reported having received treatment for low back 
pain from the VA medical center (MC) shortly after the 
claimed injury in June 1990.  The RO requested all VA 
treatment records dating back to January 1990, but none prior 
to March 1992 could be located.  A March 1992 treatment 
record shows that he then complained of low back and left 
knee pain, but do not document any clinical findings or 
diagnosis of pathology pertaining to the back.

The VA treatment records indicate that the appellant received 
ongoing treatment for the left knee disability, as well as 
multiple other medical problems, but make no further 
reference to any complaints pertaining to the back until 
April 1997.  He was hospitalized in July 1993 for the 
treatment of chest pain, and his medical history did not 
reflect the occurrence of an in-service injury or any back 
problem.  He was again hospitalized in November 1993, and the 
only significant medical history documented in that hospital 
summary pertained to a diagnosis of hypertension; there was 
no reference to an in-service injury, or any back problems.  
In April 1997 he again complained of low back pain, but that 
treatment record also does not document any clinical findings 
or diagnosis of pathology pertaining to the back.  In March 
1999 he complained of back pain of two weeks in duration, but 
an X-ray study of the lumbosacral spine at that time was 
normal.

In August 2000 the RO asked a physician at the VAMC to review 
the medical evidence in the appellant's claims file and 
provide an opinion on whether the claimed disabilities were 
related to the reported June 1990 injury.  Although the 
physician stated in his September 2000 report that he had 
reviewed the appellant's medical records, he cited the 
appellant's description of the purported June 1990 injury, 
not the actual medical records.  In describing the fall the 
appellant reported that he slipped and fell off the tailgate 
of a truck, falling to the ground, landing on his back and 
hitting the hardest on his head and right shoulder.  He also 
reported that he was semi-conscious after the fall.  He 
stated that two days after the injury he was treated by his 
VA physician, Dr. Edwards, who continued to treat him.  He 
also stated that when he was treated by Dr. Edwards he was 
complaining of headaches, right shoulder pain, and low back 
pain.

The contemporaneous records do not document any specific 
injury to the back, head, or right shoulder, or indicate that 
the fall caused any lack of consciousness.  There is no 
evidence of the appellant obtaining any medical treatment 
prior to March 1992, at which time his only relevant 
complaint was back pain.  Any findings to the contrary are, 
therefore, not based on review of the medical evidence.

The VA physician also noted that the appellant had been 
involved in a motorcycle accident in March 1991, resulting in 
injury to his left knee.  He further noted that the appellant 
had not injured his head in the motorcycle accident.

The actual medical records indicate that the left knee injury 
in March 1991 was caused by an on-the-job injury, not a 
motorcycle accident.  There is no indication that the 
appellant injured his head in March 1991; the motorcycle 
accident that preceded the onset of seizures was in August 
1993, not March 1991.

The VA physician stated that the appellant had had his first 
seizure on October 1, 1993, and that Dr. Edwards had 
determined that the seizures were caused by the head injury 
in 1990.  He also stated that the appellant had experienced 
severe headaches since the injury in 1990.  He referenced a 
January 1999 MRI showing a right orbital blow-out fracture 
and found that the fracture probably dated back to the 
original injury in 1990.

The actual medical records indicate that the appellant had 
his initial seizure in August 1993.  None of the medical 
records document any finding by Dr. Edwards, or any other 
physician, that the seizures were caused by a head injury in 
1990.  Although the physician in October 1993 indicated that 
the seizures were possibly post-traumatic, that assessment 
was based on the motorcycle accident in 1993, not the claimed 
injury in June 1990.  The January 1999 MRI showed evidence of 
the fracture, but an MRI in January 1994 was normal.  It 
appears from the medical records, therefore, that the orbital 
fracture occurred after January 1994 and before January 1999; 
it is not shown by the medical records to have resulted from 
the claimed June 1990 head injury.

The VA physician further noted that the appellant had 
undergone a psychological study in December 1998, which 
resulted in the conclusion that he had a cognitive deficit as 
a result of a June 1990 head injury.  The physician stated 
that the appellant's spouse dated a major change in his 
mental functioning to the 1990 accident.

The report of the December 1998 neuropsychological testing 
shows that the appellant reported having incurred a closed-
head injury during a fall in 1991, and the testing resulted 
in the conclusion that a cognitive decline had occurred.  The 
psychologist did not expressly find that the cognitive 
decline had been caused by the head injury, and any reference 
to the head injury was by history only, in that none of the 
medical records document the occurrence of such an injury.  
The VA physician's reliance on the report by the appellant's 
spouse that the change in mental functioning occurred after 
the June 1990 fall is evidence of the fact that the 
physician's opinion was based on reported history, which the 
Board has found to be not credible.  His reference to the 
spouse's report does not constitute a medical nexus opinion, 
but is merely a repetition of information provided by the 
spouse.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("Evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence. . .").

The VA physician also stated that:

[The appellant] was discharged from the National 
Guard in 1992, probably because of major 
neurological deficits resulting from the head 
trauma suffered in 1990.  When one analyzes the 
flow of events in [the appellant's] life since the 
accident in 1990, it only appears reasonable to 
conclude that he is totally disabled, primarily due 
to the accident while in the National Guard on June 
23, 1990.  He has not received proper compensation, 
because of a lack of records or poor record keeping 
on the part of the National Guard.  He was seen and 
the above conclusions were made by [Dr. Edwards] . 
. . over a period of about a decade.

The appellant's service personnel records indicate, however, 
that he was discharged from the National Guard due to a left 
knee injury, and none of his service medical or private 
treatment records then documented any sort of neurological 
impairment.  The VA physician was "analyzing the flow of 
events in the appellant's life" based solely on the history 
he reported, in that the physician acknowledged the fact that 
these events were not documented in the records of the 
National Guard.  He also relied on purported findings and 
conclusions by Dr. Edwards, which the appellant has alluded 
to but none of which are reflected in his extensive VA 
treatment records.  Because the information provided by the 
VA physician in his September 2000 report is based on the 
history reported by the appellant, and his spouse, and not on 
any objective medical evidence, it is not probative of a 
nexus between any injury in June 1990 and the appellant's 
current medical diagnoses.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (a medical opinion that is based on the 
appellant's recitation of medical and service history, and 
not his documented history, is not probative of etiology).

The RO provided the appellant a VA medical examination in 
November 2001, during which he reported having injured his 
back in a fall on the back of a truck in 1990, with 
continuing back pain since that injury.  The examination, 
which included an X-ray study, resulted in a diagnosis of 
degenerative changes in the dorsal and lumbar spine.  The 
examiner found that the back complaints were "possibly" 
related to an in-service injury.

The appellant contends that his currently diagnosed back 
disorder originated with the June 1990 injury.  The 
contemporaneous records indicate, however, that although he 
may have reported injuring his back in June 1990, that injury 
did not result in a chronic back impairment.  He did not seek 
or obtain any treatment for back complaints until January 
1991, and at that time he stated that his back problems began 
as the result of an on-the-job injury in December 1990.  He 
denied having had any back problems prior to December 1990.  
Although he now states that he sought treatment from VA in 
June 1990, no VA treatment records could be located prior to 
March 1992.  In his May 1993 application he stated that he 
had "signed in" at the service department medical facility 
in May 1990, but was not seen.  He indicated that he chose to 
see Dr. Hunt instead; Dr. Hunt is the chiropractor who first 
treated him in January 1991, following the December 1990 on-
the-job injury.  In his May 1993 application the appellant 
did not report having received any treatment from VA in 1990.  
Following the treatment received in 1991, there is no 
evidence of him having any back problems until March 1997, 
almost seven years following his active duty for training.

Contemporaneous evidence has greater probative value than 
history as reported by the appellant.  See Curry, 7 Vet. App. 
at 68.  Because the appellant's current contentions are in 
conflict with the contemporaneous records, and the history he 
reported prior to submitting his claim for compensation 
benefits, the Board finds that his statements regarding the 
onset of his back complaints and continuing symptomatology 
since June 1990 are not credible.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the credibility of the evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  Because his statements are not credible, they 
are not probative of continuing symptomatology since June 
1990.

The VA examiner in November 1991 found that the appellant's 
current back problems were "possibly" related to the in-
service back injury.  That finding, however, is too 
speculative to constitute evidence of a nexus to service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (a medical 
opinion that the current diagnosis "may" be related to 
service is too speculative to be probative.)  In addition, 
the medical opinion was based on the appellant's report of 
having experienced back pain since the June 1990 injury, 
which the Board has found to be not credible.  Because the 
medical opinion was based on reported history that has been 
found to be not credible, rather than clinical findings, the 
medical opinion is not probative of a nexus.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the appellant's 
recitation of medical history and unsupported by clinical 
findings).

In summary, although the medical evidence indicates that the 
appellant currently has degenerative changes in the dorsal 
and lumbar spine, and that he suffered a fall in June 1990, 
the probative evidence shows that a nexus between the 
currently diagnosed disorder and the in-service fall does not 
exist.  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder.

Right Shoulder

The appellant also contends that his right shoulder disorder 
was caused by the fall he experienced in June 1990.  The VA 
examination in November 1991 resulted in a diagnosis of 
degenerative changes associated with impingement syndrome in 
the right shoulder.  He has also submitted evidence 
indicating that he incurred an injury to the right shoulder 
in June 1990.  His claim is, therefore, supported by medical 
evidence of a current diagnosis of disability and evidence of 
an in-service injury.  The Board finds, however, that the 
evidence establishes that the currently diagnosed disability 
is not related to the in-service injury.  Hickson, 12 Vet. 
App. at 253.  

The Individual Sick Slip dated June 23, 1990, indicates that 
the appellant was referred for medical treatment by his unit 
commander to have his right shoulder checked, but does not 
otherwise document any clinical findings regarding the right 
shoulder.  The June 1990 treatment record indicates that he 
complained of right shoulder pain of one week in duration, 
but does not document any clinical findings or diagnosis of a 
right shoulder disability.  Although the appellant claims to 
have sought treatment from VA for his right shoulder 
complaints in June 1990, no records prior to March 1992 could 
be located.

As shown above, additional private treatment records show 
that the appellant suffered on-the-job injuries in December 
1990, January 1991, and March 1991, all of which resulted in 
musculoskeletal complaints.  He sought treatment for pain in 
the shoulder following the January 1991 injury.  His 
complaints at that time were assessed as reflex splenius 
capitis and trapezius myofascial pain syndrome, for which he 
received chiropractic care and physical therapy through June 
1991.

Following the June 1990 active duty for training, the 
appellant initially claimed entitlement to VA compensation 
benefits in May 1993.  He did not then make any reference to 
a right shoulder disability, or report having injured the 
right shoulder in the June 1990 fall.

A review of the VA treatment records reveals that although he 
received medical treatment for multiple other disabilities 
beginning in March 1992, those records are silent for any 
complaints or clinical findings pertaining to the right 
shoulder.  The reports of the July and November 1993 
hospitalizations do not show any relevant history pertaining 
to a shoulder disorder, although other medical problems were 
documented.  The initial medical evidence documenting the 
existence of a right shoulder disability occurred in November 
2001, and resulted from the VA examination conducted at that 
time.  During the examination the appellant reported having 
experienced right shoulder pain since the June 1990 injury.

The appellant contends that the currently diagnosed right 
shoulder disorder was caused by the June 1990 injury.  The 
contemporaneous records indicate, however, that although he 
may have reported injuring his shoulder in June 1990, that 
injury did not result in a chronic impairment.  He did not 
obtain any treatment for the shoulder until January 1991, and 
at that time he stated that the shoulder pain began as the 
result of an on-the-job injury in January 1991.  Following 
the treatment received in 1991, there is no evidence of him 
having any shoulder disability until November 2001, more than 
11 years following his active duty for training.

Although the appellant now contends that he has had ongoing 
shoulder pain since the June 1990 injury, that contention is 
in conflict with the contemporaneous records.  See Curry, 
7 Vet. App. at 68.  Because his current contentions are in 
conflict with the contemporaneous records, and the history he 
reported prior to submitting his December 1997 claim, the 
Board finds that his statements regarding the onset of his 
shoulder pain and continuing symptomatology since June 1990 
are not credible.  Madden, 123 F.3d at 1481.  Because his 
statements are not credible, they are not probative of 
continuing symptomatology since June 1990.

As shown above, the VA physician in September 2000 provided 
the opinion that all of the claimed disabilities were related 
to the June 1990 injury.  The Board has determined, however, 
that that opinion is not probative for reasons set forth 
previously.  None of the remaining medical evidence indicates 
that the currently diagnosed right shoulder disorder is 
related to the in-service injury.  

In summary, the evidence shows that the appellant injured the 
right shoulder in June 1990, and that he currently has 
degenerative changes associated with impingement syndrome in 
the right shoulder.  The probative evidence establishes, 
however, that the currently diagnosed disability is not 
related to the in-service injury.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for a right 
shoulder disorder.

Residuals of a Head Injury, Seizure Disorder, and Headaches

In addition to the musculoskeletal disabilities discussed 
above, the appellant claims that he injured his head in the 
June 1990 fall, resulting in a seizure disorder, headaches, 
and cognitive problems.  The medical evidence shows that his 
complaints were diagnosed as complex partial seizures in 
August 1993, and that he has continued to receive treatment 
for seizures since then.  Although his medical records 
document complaints of headaches, none of those complaints 
have resulted in the diagnosis of a chronic headache 
disorder.  For the purpose of analysis, but without so 
finding, the Board will assume that his claim is also 
supported by a current medical diagnosis of disability 
pertaining to headaches.  In addition, neuropsychological 
testing in December 1998 resulted in the conclusion that he 
suffers from a cognitive deficit.  He has, therefore, 
presented medical evidence of relevant current disabilities.  
He has also presented lay evidence of an in-service head 
injury.  For the reasons that will be explained below, 
however, the Board finds that the seizure disorder, 
headaches, and cognitive deficit are not shown to be related 
to a June 1990 head injury.  Hickson, 12 Vet. App. at 253.  

Although the Individual Sick Slip indicates that the 
appellant was referred for medical treatment on June 23, 
1990, to have his head checked, that document does not 
provide a description of any actual head injury or the nature 
or severity of any complaints pertaining to the head.  When 
he reported for treatment in June 1990 he complained of pain 
in the right shoulder, but did not register any complaints 
pertaining to the head.

The appellant and his spouse have stated at various times, 
including their testimony in the April 1999 and February 2004 
hearings, that the seizures began in June 1990.  In October 
1998 the appellant's spouse reported that he had incurred a 
head injury in June 1990, and that he had received medication 
for seizures since then.  The appellant has also stated that 
he has suffered from severe headaches since the June 1990 
injury.

The appellant has submitted both VA and private treatment 
records showing treatment for multiple medical problems prior 
to August 1993, and none of those records indicate that he 
was then suffering from seizures or headaches.  In his May 
1993 application he reported having injured his back in the 
June 1990 fall, but did not indicate that he was then having 
seizures or headaches, or that he had injured his head in the 
June 1990 fall.  The records pertaining to the July 1993 
hospitalization do not reflect a medical history of a seizure 
disorder or headaches, although other impairments were shown.  

A VA treatment record dated August 10, 1993, shows that the 
appellant had his first seizure on the previous Thursday.  In 
referring him for a neurological evaluation, the VA physician 
noted that the seizures were of recent onset.  The medical 
records also show that the appellant did not complain of 
headaches until October 1993, after he started having 
seizures.  Following the report in October 1993, the medical 
records do not document any complaint of headaches until 
January 1998.  The cognitive deficit was not documented until 
December 1998.  For these reasons the Board finds that the 
assertions of the appellant and his spouse that his seizures, 
headaches, and cognitive deficit began in June 1990 are not 
credible.  Madden, 123 F.3d at 1481.  

Regardless of when the onset of the seizure disorder, 
headaches, or cognitive deficit occurred, the appellant 
contends that they were caused by a June 1990 head injury.  
As a lay person the appellant is not competent, however, to 
relate a disorder to a given cause.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  His statements are not, therefore, 
probative of a nexus between the currently diagnosed 
disabilities and any incident of active duty for training.

An October 1993 VA treatment record shows that the appellant 
then reported having been involved in a motorcycle accident, 
following which he was "stunned."  He then developed a 
headache and became dizzy, and experienced his first seizure.  
The examining neurologist found that the partial complex 
seizures were of unknown etiology, but could be the result of 
trauma.

The appellant underwent a psychological evaluation in October 
1998 due to his assertion that he had post-traumatic stress 
disorder (PTSD) as a result of his military service in 
Vietnam (his service personnel records do not reflect any 
service in Vietnam).  The report of that evaluation indicates 
that he had a seizure disorder that was secondary to a head 
injury in 1991.  That notation was, however, based on the 
appellant's reported history, in that it was included in the 
pertinent medical history section of the report, the social 
worker conducting the evaluation was not treating him for 
seizures, the social worker did not indicate that the finding 
was based on a review of his medical records, and there is no 
indication that the social worker was competent to provide an 
opinion on the etiology of the seizures.  For these reasons 
the notation is not probative of the seizure disorder being 
caused by an in-service injury.  Furthermore, the treatment 
record indicates that the head injury occurred in 1991, and 
the appellant was not on active duty for training in 1991.

In a May 1999 VA treatment note the appellant's VA physician 
stated that she had treated the appellant since the early 
1990s, and that he had had a head injury and began having 
seizures.  She did not say that she treated the appellant in 
1990, that the head injury occurred in June 1990, or that the 
seizures were caused by the head injury.  For that reason her 
statement is not probative of whether the seizure disorder 
was caused by an injury that occurred while the appellant was 
on active duty for training.

As shown above, the VA physician in September 2000 provided 
the opinion that all of the claimed disabilities were related 
to the June 1990 injury.  The Board has determined, however, 
that that opinion is not probative for reasons set forth 
previously.  

The RO provided the appellant a VA medical examination in 
November 2001, which resulted in a diagnosis of post-
concussion headaches.  In making that assessment the examiner 
referenced the September 2000 medical report described above, 
in which the VA physician found that all of the appellant's 
current disabilities were caused by an in-service injury.  
The Board has determined that the September 2000 report is 
not probative of a nexus to active duty for training.  
Because the conclusion reached by the examiner in November 
2001 was based on that report, the examiner's assessment of 
post-concussion headaches is also not probative of a nexus.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion 
based on an inaccurate factual premise has no probative 
value).

In addition to the seizure disorder and headaches, the 
December 1998 neuropsychological testing resulted in the 
conclusion that the appellant suffers from a cognitive 
deficit.  The medical records also show that he has memory 
loss.  The VA examiner in November 2001 referenced these 
findings and provided a diagnosis of a cognitive disorder, 
not otherwise specified.  The examiner did not find, however, 
that the cognitive disorder was related to an injury that 
occurred while the appellant was on active duty for training, 
and none of the remaining evidence is probative of such a 
nexus.

In summary, the medical evidence establishes that the 
appellant has suffered from a seizure disorder since August 
1993, headaches intermittently since October 1993, and that a 
cognitive deficit was initially documented in December 1998.  
The evidence also shows that he was referred for medical 
treatment to have his head checked.  The probative evidence 
shows, however, that the currently diagnosed seizure 
disorder, headaches, and cognitive disorder are not related 
to any incident of active duty for training.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
seizure disorder, headaches, and any other residuals of a 
head injury.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened.

The claim of entitlement to service connection for a back 
disorder is denied.

The claim of entitlement to service connection for a right 
shoulder disorder is denied.


	(CONTINUED ON NEXT PAGE)





The claim of entitlement to service connection for a seizure 
disorder is denied.

The claim of entitlement to service connection for headaches 
is denied.

The claim of entitlement to service connection for the 
residuals of a head injury is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



